This case presents error from the superior court of Oklahoma county. The final judgment of the district court in which a demurrer to the petition is sustained was entered January 8, 1909. A petition in error was filed in this court April 11, 1910; the same being more than three months over a year from the date of the judgment. The result of the delay in the commencement of the proceedings in error is that this court is without jurisdiction to entertain the case. Doorley v. Buford  George Mfg. Co., 5 Okla. 594, 49 P. 936; Ryland et al. v. W.H. Coyle et al., 7 Okla. 226, 54 P. 456; Hebeison v.Hatchell, 17 Okla. 260, 87 P. 643; Strange et al. v. Crismon,22 Okla. 841, 98 P. 937; Sumner et al. v. Sherwood,25 Okla. 70, 105 P. 642. And in the case of John v. Paullin et al.,24 Okla. 636, 106 P. 838, it was held that, after the statutory time for appeal *Page 856 
has elapsed, a judgment cannot be reviewed even if all the parties stipulate that the appellate court may do so.
The action not having been begun within the statutory time, this court acquires no jurisdiction thereof, and the proceeding in error is accordingly dismissed.
All the Justices concur.